THE THIRTEENTH COURT OF APPEALS

                                   13-15-00554-CR


                                  The State of Texas
                                           v.
                            Javier Bonifacio Barrera Alaniz


                                 On appeal from the
                 County Court at Law No. 8 of Hidalgo County, Texas
                          Trial Cause No. CR-13-03702-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and the cause

remanded. The Court orders the judgment of the trial court REVERSED and the cause

REMANDED for further proceedings in accordance with its opinion.

      We further order this decision certified below for observance.

November 10, 2016